Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 09/02/2022. This Action is made FINAL.
Claims 1-7 are pending for examination.

Regarding the rejection of claims 1-7 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 09/02/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-7 under 35 U.S.C. §103, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“an acquisition unit configured to acquire information indicating an operation state of a user in the moving body” recited in claim(s) 1.
“a determination unit configured to determine whether or not an operation change, in which the operation of the moving body is replaced to be performed by the user, is performed” recited in claim(s) 1, 5, 6.
“a processing unit configured to allow the moving body to exit from the accommodation area” recited in claim(s) 1, 7.
“the operation of the moving body is replaced to be performed by the user” recited in claim(s) 1-7.
“a steering device of the moving body is in a neutral position” recited in claim(s) 4.
“a notification device provided in at least one of the accommodation area and the moving body notifies that the moving body is allowed to exit from the accommodation area” recited in claim(s) 7.

For the purposes of examination, the examiner will take the acquisition unit, the determination unit, and the processing unit as a processor executing the recited functions using a predetermined program, based on FIG. 3, FIG. 5, and the following excerpt(s):
Pages 11-12: “The parking lot management device 400 is a device (a computer) that manages the parking lot PA. For example, the parking lot management device 400 determines the parking position of the vehicle entering the parking lot PA or instructs the vehicle to move to a determined parking position. 
Specifically, as illustrated in FIG. 3, the parking lot management device 400 includes a communication unit 410, a control unit 420, and a storage unit 440. The communication unit 410 and the control unit 420 are realized, for example, by a CPU executing a predetermined program (software) stored in advance. Further, a part or all of these functional units may be realized by hardware such as LSI, ASIC, FPGA, GPU, or the like, or may be realized by the cooperation of the software and the hardware. The storage  unit 440 is realized by the HDD, the flash memory, or the like”.

Additionally, for the purposes of examination, the examiner will take the moving body as an autonomous vehicle, based on FIG. 1, FIG. 3, FIG. 5, and the following excerpt(s):
Pages 2-3: “The following embodiment will describe an example in which a moving body in the present invention is a vehicle such as the automobile or the like, and an accommodation area in the present invention is a parking lot. First, a vehicle of the embodiment will be described. The vehicle of the embodiment (hereinafter, also referred to as a vehicle M) is a vehicle including a drive source and wheels (for example, two wheels, three wheels, or four wheels) including a driving wheel driven by the power of the drive source. The drive source of the vehicle M is, for example, an electric motor. Further, the drive source of the vehicle M may be an internal combustion engine such as a gasoline engine or the like, and a combination of the electric motor and the internal combustion engine. 
The vehicle M is equipped with a vehicle system 1 illustrated in FIG. 1. The vehicle system 1 has a function capable of performing all driving tasks related to the vehicle M at least in a limited specific area (for example, in a parking lot PA which will be described later). Here, the driving task is, for example, a real-time driving function required for controlling the vehicle M, such as controlling the left-right movement of the vehicle M (steering), controlling the movement in the front-rear direction (acceleration and deceleration), and monitoring the driving environment, and a tactical function such as planning of a traveling track, or the like”.

Further, for the purposes of examination, the examiner will take a steering device of the moving body as a steering wheel, based on FIG. 1, FIG. 5, and the following excerpt(s):
Pages 12-13: “...when the vehicle M stops before the exit gate EX, the steering wheel is put to the neutral position according to the instruction of the parking lot management device 400, and thus, the operation change is always performed when the steering wheel of the vehicle M is in the neutral position. Therefore, it is possible not only to facilitate the operation of the vehicle M by the user after the operation change but also to ensure safety...
When the steering device of the vehicle M is the steering wheel, there is a mounting error of the steering wheel, a so-called "play", or the like. The above-described "neutral position" may be a position in a rotation range of less than 180 o to the left and right centering on an actual neutral position. As a result, when the steering wheel is not in the neutral position (that is, not in a straight-ahead state), the user can easily visually recognize that the steering wheel is not in the neutral position, and the position of the steering wheel can be corrected. Further, even in the case of the steering device of the steering wheel, it is preferable to set a range in which the user can easily understand whether the steering device is in the straight-ahead state or not in the straight-ahead state”.

Finally, for the purposes of examination, the examiner will take the notification device as a display, based on FIG. 3, FIG. 5, and the following excerpt(s):
Page 12: “the processing unit 423 displays that the vehicle M is allowed to exit from the parking lot PA on a notification device provided in at least one of a display (not illustrated) installed near the exit gate EX, a display (the input and output device 20 or the like) provided inside the vehicle M, or the like. As a result, the user of the vehicle M can clearly recognize that the vehicle M is allowed to exit from the parking lot PA”.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 20200198620 A1) in view of Nordbruch (US 20160240080 A1), henceforth known as Nakata and Nordbruch, respectively.
Nakata was first cited in a previous Office Action. 
Nordbruch was first cited in a previous Office Action as prior art made of record and not relied upon. 

Regarding claim 1, Nakata discloses:
An accommodation area management device that manages an accommodation area capable of accommodating a moving body, the device comprising: 
(Nakata, 
See at least FIG. 1: (330), (300); FIG. 3: (301), (100); ¶[0039]: infrastructure management device 330, infrastructure facility management region 301; ¶[0016]: vehicle loading;
Where the infrastructure management device 330 (An accommodation area management device) manages infrastructure facility management region 301 (that manages an accommodation area) that loads, i.e. parks vehicles such as vehicle 100 (capable of accommodating a moving body))

an acquisition unit configured to acquire information indicating an operation state of a user [...]; 
(Nakata,
See at least FIG. 1: (330); ¶[0039]: infrastructure management device 330; ¶[0011], ¶[0050]: instructions, encrypted communication; FIG. 13: vehicle unloading; ¶[0142], ¶[0145]: user completes payment, information transmitted to infrastructure management device 330;
Where the infrastructure management device 330 uses instructions and encrypted communication, i.e. a processor executing the recited functions using a predetermined program (an acquisition unit) and where the infrastructure management device 330 receives information (configured to acquire information) when a user completes payment (indicating an operation state of a user [...]))

a determination unit configured to determine whether or not an operation change, [...], is performed, based upon the information indicating the operation state acquired before the moving body exits from the accommodation area; and 
(Nakata,
See at least FIG. 1: (330); FIG. 3: (100), (301); ¶[0039]: infrastructure management device 330; ¶[0011], ¶[0050]: instructions, encrypted communication; FIG. 13: vehicle unloading; ¶[0142], ¶[0145]: user completes payment, information transmitted to infrastructure management device 330; ¶[0142], ¶[0145]: payment prior to vehicle unloading;
Where the infrastructure management device 330 uses instructions and encrypted communication, i.e. a processor executing the recited functions using a predetermined program (a determination unit) determines that a user has completed payment to exit the parking structure (configured to determine whether or not an operation change, [...], is performed) based on the user payment information acquired by the infrastructure management device 330 (based upon the information indicating the operation state acquired) and where the user payment information is acquired prior to  “unloading” the vehicle, i.e. prior to the vehicle 100 leaving the infrastructure facility management region 301 (before the moving body exits from the accommodation area))

a processing unit configured to allow the moving body to exit from the accommodation area when it is determined that the operation change is performed.
(Nakata,
See at least FIG. 1: (330); FIG. 3: (100), (301); ¶[0039]: infrastructure management device 330; ¶[0011], ¶[0050]: instructions, encrypted communication; FIG. 13, ¶[0140], ¶[0145]: vehicle unloading; (¶[0145], ¶[0146]: unload vehicle when it is determined payment is completed;
Where the infrastructure management device 330 uses instructions and encrypted communication, i.e. a processor executing the recited functions using a predetermined program (a processing unit) allows unloading of the vehicle, i.e. allows the vehicle 100 to leave the infrastructure facility management region 301 (configured to allow the moving body to exit from the accommodation area) when the infrastructure management device 330 determines that the user has completed payment (when it is determined that the operation change is performed)).

Nakata fails to explicitly teach an acquisition unit configured to acquire information indicating an operation state of a user when the user is aboard the moving body and ... an operation change, in which operation of the moving body is changed from an automatic operation controlled by the accommodation area management device to a manual operation performed by the user while aboard the moving body, the limitations bolded for emphasis.
However, in the same field of endeavor, Nordbruch teaches:
[an acquisition unit configured to acquire information indicating an operation state of a user] when the user is aboard the moving body; 
(Nordbruch,
See at least FIG. 2; ¶[0011]: computer, computer program; ¶[0019]-¶[0021], ¶[0068], ¶[0071], ¶[0073]: remote parking lot management server, computer program, processor; ¶[0023]-¶[0025]: checks whether the vehicle is in an autonomous mode or a manual mode; ¶[0030]-¶[0033]: detects vehicle occupancy, ¶[0027]: checks for driver;
Where the parking lot management server, a remote processor implementing computer program code ([an acquisition unit]), uses a communication network to check whether the vehicle is in an autonomous mode or manual mode ([to acquire information indicating an operation state of a user]) and detects whether there are occupants in the vehicle, specifically the driver’s seat (when the user is aboard the moving body)).

[a determination unit configured to determine whether or not an operation change,] in which the operation of the moving body is changed from an automatic operation controlled by the accommodation area management device to a manual operation performed by the user while aboard the moving body, [is performed, based upon the information indicating the operation state...]
(Nordbruch,
See at least FIG. 2; ¶[0011]: computer, computer program; ¶[0019]-¶[0021], ¶[0068], ¶[0071], ¶[0073]: remote parking lot management server, computer program, processor; ¶[0023]-¶[0025]: checks whether the vehicle is in an autonomous mode or a manual mode; ¶[0030]-¶[0033]: detects vehicle occupancy, ¶[0027]: checks for driver; ¶[0025]: vehicle remotely controlled;
Where the parking lot management server, a remote processor implementing computer program code ([a determination unit]), uses a communication network to check whether the vehicle is in an autonomous mode, in which the vehicle is remotely guided, or in a manual mode, in which the driver controls the vehicle (in which the operation of the moving body is changed from an automatic operation controlled by the accommodation area management device to a manual operation performed by the user), and also determines whether the driver is in the vehicle (while aboard the moving body), based on the communication network ([is performed, based upon the information indicating the operation state]))

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the accommodation area management device disclosed by Nakata with the features taught by Nordbruch because “This means in particular that the one or the multiple action(s) is/are carried out when the check shows that the vehicle is being driven manually. When the check shows that the vehicle is not being driven manually, then none of these actions will be carried out. The fact that the vehicle is not being driven manually in particular means that the vehicle is driving autonomously in the parking lot or is being guided remotely controlled” (Nordbruch, ¶[0066]). That is, once the vehicle is confirmed to be in manual mode, certain functions can be implemented. 


Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Nordbruch as applied to claim 1, above, and in further view of Fujiki et al. (US 20170151960 A1), henceforth known as Fujiki.
Fujiki was first cited in a previous Office Action. 

Regarding claim 2, Nakata and Nordbruch teach the accommodation area management device according to claim 1. The combination of Nakata and Nordbruch fails to teach the limitations of claim 2 as a whole.
However, in the same field of endeavor, Fujiki teaches:
wherein the operation change is performed after the moving body stops.
(Fujiki,
See at least FIG. 3: (S140), (S150), (S155); ¶[0044], ¶[0045]: vehicle stops at refuge place, target stop position on a road shoulder; ¶[0058]: S140; ¶[0059]: S150 starts release judgement which compares the accelerator operation amount;
Where the retreat traveling assist unit 10 starts the release judgement at step S150 which compares the accelerator operation amount with the second operation amount (wherein the operation change is performed) only after the vehicle is stopped at the refuge place on a road shoulder in step S140 (after the moving body stops)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the accommodation area management device of Nakata and Nordbruch with the features taught by Fujiki because “The present disclosure has been achieved in light of the above-described circumstances and to provide a technique in which an appropriate retreat traveling assist can be executed without being disturbed by unintentional behavior of the driver” (Fujiki, ¶[0008]) and “Specifically, the release judgment module 17 releases the retreat travelling deceleration control being executed, when detecting the accelerator operation amount which is larger than or equal to a second operation amount set in advance as a value larger than a first operation amount used in a cruise control. The second operation amount is set to 90, when the first operation amount is set to 20, for example. This is because, the retreat traveling deceleration control is not released unless the driver shows stronger will of the release, compared to a case of a temporal stop of the cruise control. It should be noted that the second operation amount may be set by the release judgment module 17 or may be a fixed value” (Fujiki, ¶[0049]). The features taught by Fujiki prevent unintentional behavior of the driver and require the driver to show a stronger will of release, i.e. a stronger intention to re-initiate vehicle control after the retreat control, i.e. autonomous control. 


Regarding claim 3, Nakata, Nordbruch, and Fujiki teach the accommodation area management device according to claim 2. Fujiki further teaches:
wherein an operation of the user on the moving body performed before the operation change is invalidated.
(Fujiki,
See at least FIG. 3: (S130), (S155); ¶[0009], ¶[0010]: pretensioner control tightens driver’s seatbelt to avoid unnecessary steering operation, accelerator operation, and brake operation; ¶[0049]: step S150, S155 invalidates accelerator operation amount less than the second operation amount threshold of, for example 90;
Where in step S130 the pretensioner control tightens the driver’s seatbelt to prevent unnecessary steering operation, accelerator operation, and brake operation, i.e. invalidates the driver’s operations on the vehicle and where in step S150, S155 the retreat traveling assist unit 10 invalidates the driver’s accelerator operation amount when less than the second operation amount threshold until the driver operates the accelerator pedal greater than the second threshold, i.e. before the operation change (wherein an operation of the user on the moving body performed before the operation change is invalidated)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the accommodation area management device of Nakata and Nordbruch with the features taught by Fujiki for at least the reasons outlined in claim 2, above. 


Regarding claim 5, Nakata, Nordbruch, and Fujiki teach the accommodation area management device according to claim 2. Nakata further discloses:
wherein the accommodation area is where the moving body is automatically moved to change a state of the moving body to a state where the user gets on the moving body, and 
(Nakata,
See at least FIG. 13: (15), (21), (100), (autonomous movement following instructions from infrastructure facility); ¶[0039]; ¶[0140];
Where the infrastructure facility management region 301 (wherein the accommodation area) is an area where vehicle 100 drives autonomously following instructions from infrastructure facility 300 (is where the moving body is automatically moved) to platform 15 to allow user 21 to board the vehicle 100 (to change a state of the moving body to a state where the user gets on the moving body)).

Fujiki further teaches:
the determination unit determines whether or not the operation change is performed based upon the information indicating the operation state acquired at the time after the state of the moving body changes to the state where the user gets on the moving body and after the moving body stops.
(Fujiki,
See at least FIG. 1; FIG. 2; FIG. 5; ¶[0020]: on-vehicle system 1; ¶[0041]: retreat traveling assist unit 10, processor; ¶[0049]: release judgement module 17 detects accelerator operation amount; ¶[0059]: accelerator pedal opening sensor; FIG. 3: (S150), (S155), (S165); FIG. 4; ¶[0044], ¶[0045]: vehicle stops at refuge place, target stop position on a road shoulder; ¶[0063]-¶[0066]: post-release traveling control, vehicle leaves refuge place;
Where the retreat traveling assist unit 10, implemented by a CPU that executes various processes based on a program stored in the memory (the determination unit), determines whether the accelerator operation amount by the driver exceeds a second operation amount threshold in step S155 of FIG. 3 (determines whether or not the operation change is performed) based on the accelerator operation amount detected by the retreat traveling assist unit 10 (based upon the information indicating the operation state), acquired after the driver is in the vehicle, shown in FIG. 5 (acquired at the time after the state of the moving body changes to the state where the user gets on the moving body) and after the vehicle is stopped at the refuge place in step S140 of FIG. 3 (and after the moving body stops)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the accommodation area management device of Nakata and Nordbruch with the features taught by Fujiki for at least the reasons outlined in claim 2, above. 


Regarding claim 6, Nakata, Nordbruch, and Fujiki teach the accommodation area management device according to claim 2. Nakata further discloses:
wherein the accommodation area is where the moving body is automatically moved to change a state of the moving body to a state where the user gets on the moving body, 
(Nakata,
See at least FIG. 13: (15), (21), (100), (autonomous movement following instructions from infrastructure facility); ¶[0039]; ¶[0140];
Where the infrastructure facility management region 301 (wherein the accommodation area) is an area where vehicle 100 drives autonomously following instructions from infrastructure facility 300 (is where the moving body is automatically moved) to platform 15 to allow user 21 to board the vehicle 100 (to change a state of the moving body to a state where the user gets on the moving body)).

Fujiki further teaches:
after the state of the moving body changes to the state where the user gets on the moving body, the moving body automatically moves to a predetermined position, and 
(Fujiki,
See at least FIG. 5; FIG. 3: (S140); ¶[0044], ¶[0045]: vehicle stops at refuge place, target stop position on a road shoulder; ¶[0056]: automatic traveling; ¶[0058]: S140;
Where after the driver is seated in the vehicle, shown in FIG. 5 (after the of the moving body state changes to the state where the user gets on the moving body), the retreat traveling assist unit 10 performs the retreat traveling process of FIG. 3 in step S140 where the vehicle automatically travels to and stops at a refuge place, which is a target stop position (the moving body automatically moves to a predetermined position))

the determination unit determines whether or not the operation change is performed based upon the information indicating the operation state acquired after the moving body stops at the predetermined position.
(Fujiki,
See at least FIG. 1; FIG. 2; ¶[0020]: on-vehicle system 1; ¶[0041]: retreat traveling assist unit 10, processor; ¶[0049]: release judgement module 17 detects accelerator operation amount; ¶[0059]: accelerator pedal opening sensor; FIG. 3: (S150), (S155), (S165); FIG. 4; ¶[0044], ¶[0045]: vehicle stops at refuge place, target stop position on a road shoulder; ¶[0063]-¶[0066]: post-release traveling control, vehicle leaves refuge place;
Where the retreat traveling assist unit 10, implemented by a CPU that executes various processes based on a program stored in the memory (the determination unit), determines whether the accelerator operation amount by the driver exceeds a second operation amount threshold in step S155 of FIG. 3 (determines whether or not the operation change is performed) based on the accelerator operation amount detected by the retreat traveling assist unit 10 (based upon the information indicating the operation state), acquired after the vehicle is stopped at the refuge place in step S140 of FIG. 3 (acquired after the moving body stops at the predetermined position)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the accommodation area management device of Nakata and Nordbruch with the features taught by Fujiki for at least the reasons outlined in claim 2, above. 


Regarding claim 7, Nakata and Nordbruch teach the accommodation area management device according to claim 1. The combination of Nakata and Nordbruch fails to teach the limitations of claim 7 as a whole. 
However, in the same field of endeavor, Fujiki teaches:
wherein when the processing unit allows the moving body to exit from the accommodation area, a notification device provided in at least one of the accommodation area and the moving body displays a notification that the moving body is allowed to exit from the accommodation area.
(Fujiki,
See at least FIG. 1; FIG. 2; FIG. 5; ¶[0020]: on-vehicle system 1; ¶[0041]: retreat traveling assist unit 10, processor; ¶[0048]: notification controlling module 16, HMI system 60 display, notifies passenger of post release traveling control; FIG. 3: (S165); ¶[0061]: notification controlling module 16 notifies the passenger of a release of the retreat deceleration control and an activation of the post-release traveling control; FIG. 4; ¶[0044], ¶[0045]: vehicle stops at refuge place, target stop position on a road shoulder; ¶[0063]-¶[0066]: post-release traveling control, vehicle leaves refuge place;
Where when the retreat traveling assist unit 10, implemented by a CPU that executes various processes based on a program stored in the memory (wherein when the processing unit), allows the vehicle to leave the refuge place in step S165 of FIG. 3 (allows the moving body to exit from the accommodation area), the notification controlling module 16 controls HMI system 60, including a display, on board the vehicle (a notification device provided in at least one of the accommodation area and the moving body) to display a notification that notifies the passenger of a release of the retreat deceleration control and an activation of the post-release traveling control, i.e. the vehicle is allowed to leave the refuge place (displays a notification that the moving body is allowed to exit from the accommodation area)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the accommodation area management device of Nakata and Nordbruch with the features taught by Fujiki because “The present disclosure has been achieved in light of the above-described circumstances and to provide a technique in which an appropriate retreat traveling assist can be executed without being disturbed by unintentional behavior of the driver” (Fujiki, ¶[0008]) and “Specifically, the release judgment module 17 releases the retreat travelling deceleration control being executed, when detecting the accelerator operation amount which is larger than or equal to a second operation amount set in advance as a value larger than a first operation amount used in a cruise control. The second operation amount is set to 90, when the first operation amount is set to 20, for example. This is because, the retreat traveling deceleration control is not released unless the driver shows stronger will of the release, compared to a case of a temporal stop of the cruise control. It should be noted that the second operation amount may be set by the release judgment module 17 or may be a fixed value” (Fujiki, ¶[0049]). The features taught by Fujiki prevent unintentional behavior of the driver and require the driver to show a stronger will of release, i.e. a stronger intention to re-initiate vehicle control after the retreat control, i.e. autonomous control. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Nordbruch, as applied to claim 1, above, and in further view of Kumakiri et al. (US 20170351256 A1), henceforth known as Kumakiri.
Kumakiri was first cited in a previous Office Action.

Regarding claim 4, Nakata and Nordbruch teach the accommodation area management device according to claim 1. The combination of Nakata and Nordbruch fails to teach the limitations of claim 4 as a whole. 
However, in the same field of endeavor, Kumakiri teaches:
wherein when the operation change is performed, a steering device of the moving body is automatically placed in a neutral position.
(Kumakiri, 
See at least FIG. 3: Steering wheel 210A, Reaction motor 210E; FIG. 11: shift to manual driving mode, override threshold at 90 degrees to the left and right; ¶[0009]: grip force on steering wheel; ¶[0054]: reaction motor 210E applies a predetermined steering reaction force for keeping steering in the automated driving; ¶[0114]: position of the steering wheel 210A are moved in the automated driving mode, it is also possible to set the moved positions as the neutral positions; 
Where the driver performs a grip force above a threshold on the steering wheel (wherein when the operation change is performed) while the reaction motor 210E provides a reaction force to the steering wheel to keep the steering in line with the automated driving mode steering, which can be set as the neutral position (a steering device of the moving body is automatically placed in a neutral position);
FIG. 11 illustrates that the automated driving mode steering range is within 90 degrees of the neutral position, similar to the instant application’s characterization of the neutral position as anything less than 180 0 to the right or left (instant application, page 13)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the accommodation area management device of Nakata and Nordbruch with the features taught by Kumakiri because “...in the automated driving mode, the steering wheel is sometimes operated when the vehicle occupant unwittingly touches the steering wheel. Depending on the manipulated variable of the steering wheel at this time, the mode might be switched from the automated driving mode to the manual driving mode although the vehicle occupant does not intend to cancel automated driving and perform manual driving” (Kumakiri, ¶[0005]) and therefore “It is desirable to provide a vehicle control device, a vehicle control method, and a vehicle control program with which processing for switching of the driving mode from the automated driving mode to the manual driving mode is performed according to the intension of a vehicle occupant of a vehicle” (Kumakiri, ¶[0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugano (US 20210086757 A1) discloses an automatic parking system that instructs a plurality of autonomous driving vehicles in a parking lot such that each autonomous driving vehicle parks in a target parking space within the parking lot, and includes an instruction change target vehicle specifying unit configured to, in a case where the autonomous driving vehicle becomes a failed vehicle due to abnormality or communication interruption during automatic driving according to instruction, specify an instruction change target vehicle from normal autonomous driving vehicles based on parking lot map information, a location of the failed vehicle, and a location of the normal autonomous driving vehicles, and a vehicle instruction unit configured to, in a case where the instruction change target vehicle is specified, issue a route change instruction, an evacuation instruction, or a stop instruction to the instruction change target vehicle, such that the instruction change target vehicle gets away from the failed vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668